    Case 18-33513-sgj11 Doc 271 Filed 10/03/19                        Entered 10/03/19 13:02:13              Page 1 of 33




The following constitutes the ruling of the court and has the force and effect therein described.



 Signed October 3, 2019
______________________________________________________________________



                               IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE NORTHERN DISTRICT OF TEXAS
                                           DALLAS DIVISION

     In re:                                                   §          Chapter 11
                                                              §
     ROCKIES REGION 2006 LIMITED                              §
     PARTNERSHIP and ROCKIES REGION                           §          Case No. 18-33513-sgj-11
     2007 LIMITED PARTNERSHIP,                                §
                                                              §
                         Debtors.                             §          Jointly Administered

                     FINDINGS OF FACT, CONCLUSIONS OF LAW, AND ORDER
                    CONFIRMING DEBTORS’ AMENDED JOINT CHAPTER 11 PLAN

                Upon the Debtors’ Amended Joint Chapter 11 Plan [Docket No. 226, with the final

     solicitation version appearing at Docket No. 251 and a technical correction to same appearing at

     Docket No. 252] (as modified, amended or supplemented from time to time, the “Plan”) and the

     Disclosure Statement for Amended Joint Chapter 11 Plan [Docket No. 227, with the final

     solicitation version appearing at Docket No. 251 and a technical correction to same appearing at

     Docket No. 252] (the “Disclosure Statement”); 1 and the Plan and Disclosure Statement having

     been distributed or made available to holders of Claims and Equity Interests and other parties in

     1
         Capitalized terms used but not defined herein shall have the meanings ascribed to such terms in the Plan.



     4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19                       Entered 10/03/19 13:02:13     Page 2 of 33



interest as provided in the Disclosure Statement Order; 2 and upon the hearing to consider

confirmation of the Plan conducted on October 2, 2019 (the “Confirmation Hearing”); and good

and sufficient notice of the Plan, the Disclosure Statement and the Confirmation Hearing having

been provided to holders of Claims and Equity Interests in accordance with title 11 of the United

States Code (the “Bankruptcy Code”), the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), the Local Bankruptcy Rules of the United States Bankruptcy Court for the

Northern District of Texas (the “Local Rules”) and the orders of this Court, as established by the

certificate of service filed with the Court, 3 and such notice being sufficient under the

circumstances and no other or further notice being required; and after full consideration of (i)

testimony and other evidence adduced at the Confirmation Hearing, and (ii) the declaration filed

by the Debtors’ Court-appointed voting and solicitation agent, BMC Group, Inc. (“BMC”), dated

September 30, 2019, regarding the methodology applied to the tabulation of the voting results

with respect to Plan [Docket No. 264] (the “BMC Declaration”); and upon the objection to

confirmation of the Plan [Docket No. 261] (the “Objection”) filed by the Securities and

Exchange Commission (the “SEC”); and upon the memorandum of law filed by the Debtors in

support of confirmation of the Plan and in response to the Objection [Docket No. 266] (the

“Memorandum of Law”); upon the entire record of these Chapter 11 Cases, the record made at

the Confirmation Hearing and the arguments of counsel; and the Court having determined, based

upon all of the foregoing, that the Plan should be confirmed; and after due deliberation and good

cause appearing therefor, the Court hereby



2
 See Order Approving Disclosure Statement, the Form of Ballots and Solicitation Procedures, Scheduling Certain
Dates in Connection with Confirmation, and Granting Related Relief [Docket No. 246] (the “Disclosure Statement
Order”).
3
    See Docket No. 253 (Certificate of Service for mailing of solicitation packages).

FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
JOINT CHAPTER 11 PLAN – PAGE 2
4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19            Entered 10/03/19 13:02:13      Page 3 of 33



         FINDS, DETERMINES, AND CONCLUDES AS FOLLOWS:

         A.        Findings and Conclusions. The findings and conclusions set forth herein and on

the record at the Confirmation Hearing constitute the Court’s findings of fact and conclusions of

law pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to

Bankruptcy Rule 9014. To the extent any of the Court’s findings of fact constitute conclusions

of law, they are adopted as such. To the extent any of the Court’s conclusions of law constitute

findings of fact, they are adopted as such.

                                   JURISDICTION AND VENUE

         B.        Jurisdiction, Venue, Core Proceeding.   This Court has jurisdiction over the

Debtors’ Chapter 11 Cases pursuant to 28 U.S.C. §1334. Confirmation of the Plan is a core

proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (L) and (O), and this Court has jurisdiction to

enter a final order with respect thereto. The Debtors are eligible debtors under section 109 of the

Bankruptcy Code. Venue is proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409.

                                       CHAPTER 11 CASES

         C.        Commencement of the Chapter 11 Cases. On October 30, 2018 (the “Petition

Date”), each of the Debtors filed with this Court a voluntary petition for relief under chapter 11

of the Bankruptcy Code.         By order dated November 8, 2018, the Chapter 11 Cases were

consolidated for procedural purposes only and are being jointly administered. The Debtors have

been operating their businesses and managing their properties as debtors in possession pursuant

to sections 1107(a) and 1108 of the Bankruptcy Code.           No trustee or examiner has been

appointed.

         D.        Judicial Notice. The Court takes judicial notice of the docket of the Debtors’

Chapter 11 Cases maintained by the Clerk of the Bankruptcy Court and pleadings reflected


FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
JOINT CHAPTER 11 PLAN – PAGE 3
4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19           Entered 10/03/19 13:02:13       Page 4 of 33



therein including, without limitation, all motions, notices, objections and other documents filed,

all orders entered, and all evidence and arguments made, proffered, or adduced at the hearings

held before the Court during the pendency of the Chapter 11 Cases.

                                  SOLICITATION AND NOTICE

         E.        Solicitation and Notice. On August 27, 2019, the Court entered its Disclosure

Statement Order, which, among other things, (i) approved the Disclosure Statement; (ii)

established procedures for the solicitation of votes on the Plan; and (iii) scheduled a hearing and

established notice and objection procedures for confirmation of the Plan.          The following

materials (collectively, the “Solicitation Materials”) were served upon parties in interest in

compliance and in accordance with the Bankruptcy Rules and the Disclosure Statement Order, as

applicable:

         •    the Plan;

         •    the Disclosure Statement;

         •    the Disclosure Statement Order;

         •    the Determination Motion (as defined in the Disclosure Statement Order);

         •    the Notice of Technical Correction to Solicitation Versions of (I) Disclosure
              Statement for Debtors’ Amended Joint Chapter 11 Plan and (II) Debtors’ Amended
              Joint Chapter 11 Plan [Docket No. 252];

         •    the Confirmation Hearing Notice [Docket No. 249]; and

         •    a ballot and return envelope.

As described in the BMC Declaration (a) the service of the Solicitation Materials was adequate

and sufficient under the circumstances of these Chapter 11 Cases and (b) adequate and sufficient

notice of the Confirmation Hearing and other requirements, deadlines, hearings, and matters

described in the Disclosure Statement Order was timely provided in compliance with the

Bankruptcy Rules and the Disclosure Statement Order.
FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
JOINT CHAPTER 11 PLAN – PAGE 4
4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19             Entered 10/03/19 13:02:13       Page 5 of 33



         F.        Voting. Votes on the Plan were solicited after disclosure to holders of Claims and

Equity Interests of “adequate information” as defined in section 1125 of the Bankruptcy Code.

As evidenced by the BMC Declaration, votes to accept or reject the Plan have been solicited and

tabulated fairly, in good faith, and in a manner consistent with the Disclosure Statement Order,

the Bankruptcy Code, the Bankruptcy Rules, and the Local Rules.

         G.        Plan Modifications. Modifications to the Plan, as well as other settlements and

resolutions announced on the record at the Confirmation Hearing, all of which are reflected

herein, do not materially or adversely affect or change the treatment of any Claim or Equity

Interest and are hereby approved.

                         COMPLIANCE WITH THE REQUIREMENTS OF
                          SECTION 1129 OF THE BANKRUPTCY CODE

         H.        Burden of Proof. The Debtors have met their burden of proving the elements of

sections 1129 of the Bankruptcy Code by a preponderance of the evidence, which is the

applicable evidentiary standard. See generally, In re Briscoe Enters., Ltd. II, 994 F.2d 1160,

1165 (5th Cir. 1993), cert. denied, 510 U.S. 992 (1993).

         I.        Bankruptcy Rule 3016(a). The Plan is dated and identifies the Debtors as the Plan

proponents, thereby satisfying Bankruptcy Rule 3016(a).

         J.        Plan Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)(1)). The Plan

complies with the applicable provisions of the Bankruptcy Code, thereby satisfying section

1129(a)(1) of the Bankruptcy Code.

                   (i)    Proper Classification (11 U.S.C. §§ 1122, 1123(a)(1)). As required by

section 1123(a)(1) of the Bankruptcy Code, in addition to Administrative Expense Claims and

Priority Tax Claims, which need not be classified, Article III of the Plan designates four (4)

Classes of Claims against and Equity Interests in each Debtor, for a total of eight (8) classes. As

FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
JOINT CHAPTER 11 PLAN – PAGE 5
4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19             Entered 10/03/19 13:02:13       Page 6 of 33



required by section 1122(a) of the Bankruptcy Code, the Claims and Equity Interests placed in

each Class are substantially similar to other Claims and Equity Interests, as the case may be, in

each such Class. Valid business, factual, and legal reasons exist for separately classifying the

various Classes of Claims and Equity Interests created under the Plan, and such Classes do not

effect unfair discrimination between holders of Claims and Equity Interests. Thus, the Plan

satisfies sections 1122 and 1123(a)(1) of the Bankruptcy Code.

                   (ii)    Specified Unimpaired Classes (11 U.S.C. § 1123(a)(2)). Article III and

section 5.1 of the Plan specify that Classes 1A and 1B, 2A and 2B, and 3A and 3B are

unimpaired under the Plan, thereby satisfying section 1123(a)(2) of the Bankruptcy Code.

                   (iii)   Specified Treatment of Impaired Classes (11 U.S.C. § 1123(a)(3)). Article

III and section 5.1 of the Plan specify that Classes 4A and 4B are impaired and Article IV of the

Plan sets forth the treatment of such impaired Classes, thereby satisfying section 1123(a)(3) of

the Bankruptcy Code.

                   (iv)    No Discrimination (11 U.S.C. § 1123(a)(4)).      Article IV of the Plan

provides for the same treatment under the Plan for each Claim or Equity Interest in each

respective Class unless the holder of a particular Claim or Equity Interest has agreed to a less

favorable treatment in respect of such Claim or Equity Interest, thereby satisfying

section 1123(a)(4) of the Bankruptcy Code.

                   (v)     Implementation of the Plan (11 U.S.C. § 1123(a)(5)). The Plan provides

for adequate and proper means for its implementation including, without limitation, (a) sources

of consideration for Plan distributions, (b) consummation of the global settlement among the

Debtors, PDC and the LP Plaintiffs described in section 6.2 of the Plan (the “Global

Settlement”), (c) the cancellation of all Equity Interests in the Debtors and the Debtors’ ultimate


FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
JOINT CHAPTER 11 PLAN – PAGE 6
4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19            Entered 10/03/19 13:02:13        Page 7 of 33



dissolution, (d) the cancellation of certain existing agreements, obligations, instruments, and

interests, (e) the vesting of the assets of the Debtors’ estates in the Post-Confirmation Debtors,

and (f) the execution, delivery, filing, or recording of all contracts, instruments, releases, and

other agreements or documents related to the foregoing, thereby satisfying section 1123(a)(5) of

the Bankruptcy Code.

                   (vi)    Non-Voting Equity Securities (11 U.S.C. § 1123(a)(6)).      Because the

Debtors are liquidating, the prohibition on the issuance of nonvoting equity securities, as

required by section 1123(a)(6) of the Bankruptcy Code, is not applicable.

                   (vii)   Designation of Directors and Officers (11 U.S.C. § 1123(a)(7)).     The

Responsible Party will continue in her capacity as such following confirmation of the Plan, until

the Chapter 11 Cases are wound down and concluded. The Responsible Party’s continuance in

such role is consistent with the interests of holders of Claims and Equity Interests and public

policy, thereby satisfying section 1123(a)(7) of the Bankruptcy Code.

         K.        Additional Plan Provisions (11 U.S.C. § 1123(b)). The additional provisions of

the Plan are appropriate and consistent with the applicable provisions of the Bankruptcy Code,

thereby satisfying section 1123(b) of the Bankruptcy Code.

                   (i)     Impairment/Unimpairment of Any Class of Claims or Interests

(§ 1123(b)(1)). Pursuant to the Plan, Classes 1A and 1B, 2A and 2B, and 3A and 3B are

unimpaired and Classes 4A and 4B are impaired, as contemplated by section 1123(b)(1) of the

Bankruptcy Code.

                   (ii)    Assumption   and   Rejection   of   Executory   Contracts   (11   U.S.C.

§ 1123(b)(2)). Article IX of the Plan provides for the rejection of the Debtors’ remaining

executory contracts and unexpired leases (if any), effective as of the Effective Date, except for


FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
JOINT CHAPTER 11 PLAN – PAGE 7
4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19             Entered 10/03/19 13:02:13       Page 8 of 33



any executory contract or unexpired lease that (a) was previously assumed, assumed and

assigned or rejected pursuant to an Order of the Bankruptcy Court entered on or before the

Confirmation Date, (b) previously expired or terminated by its own terms or (c) is the subject of

a motion to assume, assume and assign or reject filed on or prior to the Confirmation Date.

                   (iii)   Settlement of Claims and Causes of Action (11 U.S.C. § 1123(b)(3)).

Article VI of the Plan provides for settlement of all Claims and Causes of Action by and against

the estate, the LP Plaintiffs and PDC through the Global Settlement. As set forth below, the

Global Settlement is fair and equitable and will be approved.

                   (iv)    Modification of the Rights of Holders of Claims (11 U.S.C. § 1123(b)(5)).

Article III of the Plan modifies or leaves unaffected, as the case may be, the right of holders of

each class of Claims and Equity Interests.

                   (v)     Other Appropriate Provisions (11 U.S.C. § 1123(b)(6)). The Plan’s other

provisions are appropriate and consistent with the applicable provisions of the Bankruptcy Code

including, without limitation, provisions for (a) distributions to holders of Claims and Equity

Interests, (b) retention of, and right to enforce, sue on, settle, or compromise (or refuse to do any

of the foregoing with respect to) certain claims and causes of action against third parties, to the

extent not waived and released under the Plan, (c) resolution of Disputed Claims, (d) allowance

of certain Claims, (e) releases by Debtors of certain parties, (f) releases by the holders of Claims

and Equity Interests, and (g) exculpations of certain parties.

         L.        Cure of Defaults (11 U.S.C. § 1123(d)). The Plan does not contemplate the cure

of any defaults. Thus, section 1123(d) of the Bankruptcy Code is not applicable.

         M.        The Debtors’ Compliance with the Bankruptcy Code (11 U.S.C. § 1129(a)(2)).

The Debtors have complied with the applicable provisions of the Bankruptcy Code. Specifically:


FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
JOINT CHAPTER 11 PLAN – PAGE 8
4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19           Entered 10/03/19 13:02:13      Page 9 of 33



                   (a)   Each Debtor is eligible to be a debtor under section 109(d) of the
                         Bankruptcy Code;

                   (b)   The Debtors have complied with all provisions of the Bankruptcy Code
                         and Bankruptcy Rules, except as otherwise provided or permitted by
                         orders of this Court; and

                   (c)   The Debtors have complied with the applicable provisions of the
                         Bankruptcy Code, the Bankruptcy Rules, and the Local Rules in
                         transmitting the Plan, the Disclosure Statement, the Ballots and related
                         documents and notices and in soliciting and tabulating the votes on the
                         Plan.

         N.        Plan Proposed in Good Faith (11 U.S.C. § 1129(a)(3)).      The Debtors have

proposed the Plan in good faith and not by any means forbidden by law, thereby satisfying

section 1129(a)(3) of the Bankruptcy Code. The Debtors’ good faith is evident from the facts

and record of these Chapter 11 Cases, the Disclosure Statement, the record made at the

Confirmation Hearing and the other proceedings in these Chapter 11 Cases. The Plan was

proposed with the legitimate and honest purpose of maximizing the value of the Debtors’ estates

and to effectuate a liquidation of the Debtors. The Plan was negotiated at arm’s-length among

representatives of the Debtors, PDC and the LP Plaintiffs. Further, the Plan’s classification,

indemnification, exculpation, release, and injunction provisions have been negotiated in good

faith and at arm’s-length. Such provisions are consistent with sections 105, 1122, 1123(b)(6),

1125, 1129, and 1142 of the Bankruptcy Code, are each an integral part and necessary for the

success of the Plan, and were not included in the Plan for any improper purpose.

         O.        Payment for Services or Costs and Expenses (11 U.S.C. § 1129(a)(4)). Any

payment to be made by the Debtors, or by a person issuing securities or acquiring property under

the Plan, for services or for costs and expenses in connection with the Chapter 11 Cases, or in

connection with the Plan and incident to the Chapter 11 Cases, is subject to the approval of the

Bankruptcy Court as reasonable, thereby satisfying section 1129(a)(4) of the Bankruptcy Code;

FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
JOINT CHAPTER 11 PLAN – PAGE 9
4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19            Entered 10/03/19 13:02:13       Page 10 of 33



 provided, however, that the LP Plaintiffs’ Fee Award is being approved as reasonable pursuant to

 subsection KK of this Order, and the LP Plaintiffs and their counsel shall not be required to

 submit a fee application in accordance with section 6.2(f) of the Plan.

          P.        Directors, Officers, and Insiders (11 U.S.C. § 1129(a)(5)). The Debtors have

 complied with section 1129(a)(5) of the Bankruptcy Code. It has been disclosed in the Plan and

 in the Disclosure Statement that the Responsible Party will continue in that capacity after

 confirmation of the Plan, and the continuance in such office by the Responsible Party is

 consistent with the interests of holders of Claims against and Equity Interests in the Debtors and

 with public policy. No other insiders will be employed or retained by the Post-Confirmation

 Debtors.

          Q.        No Rate Changes (11 U.S.C. § 1129(a)(6)). Section 1129(a)(6) of the Bankruptcy

 Code is not applicable to the Debtors.

          R.        Best Interest of Creditors (11 U.S.C. § 1129(a)(7)). The Plan satisfies section

 1129(a)(7) of the Bankruptcy Code.          The Debtors are liquidating, and the estates will be

 enhanced as a result of the Global Settlement, thereby maximizing distributions to holders of

 Equity Interests. If the Chapter 11 Cases were converted to cases under chapter 7 of the

 Bankruptcy Code, the Global Settlement would not necessarily be enforceable and the

 consideration thereunder may not be available for distribution, additional costs and expenses

 would be incurred by a chapter 7 trustee, and litigation would likely ensue with unknown and

 questionable results. Accordingly, each holder of an Equity Interest in Classes 4A and 4B has

 either accepted the Plan, or will receive or retain under the Plan on account of its Claim or

 Equity Interest property of a value, as of the Effective Date, that is not less than the amount that

 such holder would so receive or retain if the applicable Debtor were liquidated under chapter 7 of


 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 10
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19            Entered 10/03/19 13:02:13       Page 11 of 33



 the Bankruptcy Code on such date. Accordingly, the Plan satisfies the “best interest of creditors”

 test with respect to each of Classes 4A and 4B under section 1129(a)(7) of the Bankruptcy Code.

          S.        Acceptance by/Unimpairment of Certain Classes (11 U.S.C. § 1129(a)(8)).

 Classes 1A and 1B, 2A and 2B, and 3A and 3B are unimpaired by the Plan and holders of

 Claims in such Classes are thus conclusively presumed to have accepted the Plan pursuant to

 section 1126(f) of the Bankruptcy Code. Classes 4A and 4B are impaired by the Plan, and each

 such Class has accepted the Plan in accordance with section 1126(d) of the Bankruptcy Code, as

 established by the BMC Declaration. Therefore, Section 1129(a)(8) of the Bankruptcy Code has

 been satisfied with respect to all Classes.

          T.        Treatment of Administrative Expense Claims and Priority Tax Claims (11 U.S.C.

 § 1129(a)(9)).      The treatment of Administrative Expense Claims and Priority Tax Claims

 pursuant to Article II of the Plan satisfies the requirements of sections 1129(a)(9) of the

 Bankruptcy Code.

          U.        Acceptance By At Least One Impaired Class of Claims (11 U.S.C. § 1129(a)(10)).

 No Class of Claims is impaired under the Plan. Section 1129(a)(10) is, therefore, inapplicable.

          V.        Feasibility (11 U.S.C. § 1129(a)(11)). The Debtors are liquidating, pursuant to

 the Plan. As a result, the requirements of section 1129(a)(11) of the Bankruptcy Code have been

 satisfied.

          W.        Payment of Fees (11 U.S.C. § 1129(a)(12)). All fees due and payable pursuant to

 section 1930 of chapter 123 of title 28, United States Code, as determined by the Court, have

 been or will be paid by the Debtors on the Effective Date pursuant to section 13.1 of the Plan,

 thereby satisfying the requirements of section 1129(a)(12) of the Bankruptcy Code.




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 11
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19             Entered 10/03/19 13:02:13       Page 12 of 33



          X.        Continuation of Retiree Benefits (11 U.S.C. § 1129(a)(13)). The Debtors do not

 pay any “retiree benefits,” as defined in section 1114 of the Bankruptcy Code and section

 1129(a)(13) of the Bankruptcy Code is thus inapplicable in these Chapter 11 Cases.

          Y.        No Domestic Support Obligations (11 U.S.C. § 1129(a)(14)). The Debtors are not

 required by a judicial or administrative order, or by statute, to pay a domestic support obligation.

 Accordingly, section 1129(a)(14) of the Bankruptcy Code is inapplicable in these Chapter 11

 Cases.

          Z.        Debtors Are Not Individuals (11 U.S.C. § 1129(a)(15)). The Debtors are not

 individuals, and accordingly, section 1129(a)(15) of the Bankruptcy Code is inapplicable in these

 Chapter 11 Cases.

          AA.       No Applicable Nonbankruptcy Law Regarding Transfers (11 U.S.C. §

 1129(a)(16)).      The Debtors are not non-profit corporations or trusts.     Accordingly, section

 1129(a)(16) of the Bankruptcy Code is inapplicable in these Chapter 11 Cases.

          BB.       Only One Plan (11 U.S.C. § 1129(c)). The Plan is the only plan subject to

 confirmation. Section 1129(c) of the Bankruptcy Code has been satisfied.

          CC.       Principal Purpose of the Plan (11 U.S.C. § 1129(d)). The principal purpose of the

 Plan is not the avoidance of taxes or the avoidance of the application of section 5 of the

 Securities Act of 1933, thereby satisfying section 1129(d) of the Bankruptcy Code.

          DD.       Not Small Business Cases (11 U.S.C. § 1129(e)). These Chapter 11 Cases are not

 small business cases and accordingly, section 1129(e) of the Bankruptcy Code is inapplicable in

 these Chapter 11 Cases.




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 12
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19            Entered 10/03/19 13:02:13         Page 13 of 33



             COMPLIANCE WITH SECTION 1125 OF THE BANKRUPTCY CODE

          EE.       Good Faith Solicitation (11 U.S.C. § 1125(e)). Based on the record before the

 Court in these Chapter 11 Cases, the Debtors, the Responsible Party, and their respective

 advisors, attorneys, and agents, each in their capacity as fiduciary to the Debtors, and all other

 persons involved in the solicitation process, have acted in “good faith” within the meaning of

 section 1125(e) of the Bankruptcy Code and in compliance with the applicable provisions of the

 Bankruptcy Code, the Bankruptcy Rules, and the Local Rules in connection with all of their

 respective activities arising out of, relating to or connected with the administration of the Chapter

 11 Cases, the negotiation and pursuit of approval of the Disclosure Statement, the preparation

 and solicitation of acceptances of the Plan, the pursuit of confirmation of the Plan, the funding of

 the Plan, the consummation of the Plan and the Global Settlement, the administration of the Plan

 and the property to be distributed under the Plan, and are entitled to the protections afforded by

 section 1125(e) of the Bankruptcy Code.

             COMPLIANCE WITH SECTION 1126 OF THE BANKRUPTCY CODE

          FF.       Acceptance of Plan (11 U.S.C. § 1126). As set forth in the BMC Declaration,

 each impaired voting Class has voted to accept the Plan, in accordance with the requirements of

 section 1126 of the Bankruptcy Code.

                                     PLAN IMPLEMENTATION

          GG.       The terms of the Plan are incorporated by reference and are, except as modified

 herein, proper in all respects, and constitute an integral part of this Confirmation Order.

          HH.       The Plan and the Global Settlement has been negotiated in good faith and at

 arm’s-length and shall, on and after the Effective Date, constitute legal, valid, binding and




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 13
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19             Entered 10/03/19 13:02:13      Page 14 of 33



 authorized obligations of the respective parties thereto and will be enforceable in accordance

 with their terms.

          II.       Pursuant to section 1142(a) of the Bankruptcy Code, except as addressed herein

 or in any future order of the Bankruptcy Court contemplated by this Confirmation Order, the

 Plan will apply and be enforceable notwithstanding any otherwise applicable non-bankruptcy

 law. The Debtors, the Responsible Party, PDC and the LP Plaintiffs, and all of their respective

 members, managers, officers, directors, agents, advisors, attorneys, employees, equity holders,

 partners, affiliates, funds, agents and representatives will be acting in good faith if they proceed

 to (i) consummate the Plan and Global Settlement, and the agreements, settlements, transactions,

 transfers and documentation contemplated thereby and (ii) take any actions authorized and

 directed by this Confirmation Order.

          JJ.       The Global Settlement. The Global Settlement is necessary to, and is an integral

 and essential element of, the Plan and its consummation. The terms and conditions of the Global

 Settlement, including, but not limited to, the releases set forth in sections 11.3 and 11.4 of the

 Plan, are fair and reasonable under the circumstances for at least the following reasons:

                    (i)    The Settlement Was Negotiated in Good Faith, at Arm’s Length, and

          There Is No Evidence of Fraud or Collusion. The Debtors, PDC and the LP Plaintiffs

          fairly and honestly negotiated the Global Settlement in good faith and at arm’s length,

          including attending a two-day mediation presided over by former Bankruptcy Judge Leif

          Clark, and further negotiations conducted among the parties thereafter. No party or

          objector has suggested otherwise. Each party was separately represented in the mediation

          and the settlement negotiations by experienced and sophisticated counsel, who have




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 14
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19              Entered 10/03/19 13:02:13      Page 15 of 33



          represented that this settlement is in the best interest of the Debtors and the Equity

          Interest holders.

                    (ii)    The Complexity, Expense and Likely Duration of Litigation. The disputes

          between the Debtors, the LP Plaintiffs and PDC are highly complex and involve the

          interpretation of lengthy partnership agreements, oil and gas drilling technology and

          practices over the past ten or more years, and West Virginia limited partnership law. No

          trial date has been set on the Colorado Action, and it would likely be many months (or

          years) before the case would be tried. Absent the Global Settlement, the Debtors, PDC

          and the LP Plaintiffs would face a long and expensive litigation.

                    (iii)   Stage of Proceedings and Amount of Discovery Completed.              The

          Colorado Action was filed in December 2017 but was stayed pending these Chapter 11

          Cases. PDC prevailed, in part, on a motion to dismiss certain claims. In these Chapter

          11 Cases, the LP Plaintiffs submitted an expert report setting forth their estimated

          recovery in the Colorado Action, were they to prevail on the merits. The LP Plaintiffs

          have also taken the depositions of a representative of PDC and the Debtors’ Responsible

          Party in connection with their Amended Motion for Dismissal of Chapter 11 Case

          [Docket No. 140], and all parties have exchanged considerable document discovery.

          Although the Colorado Action is still far from being ready for trial, these Chapter 11

          Cases, and the discovery conducted in connection therewith, have advanced to a point

          where the Debtors, LP Plaintiffs and PDC can reasonably assess the settlement value of

          the disputed claims.

                    (iv)    Probability of Success on the Merits with Due Consideration for the Facts

          and the Law. The probability of success on the merits of the litigation in the Colorado


 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 15
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19             Entered 10/03/19 13:02:13         Page 16 of 33



          Action is questionable. The Debtors and LP Plaintiffs face a serious, substantial risk that

          they would recover nothing at the end of the litigation.         The District Court in the

          Colorado Action has already issued an opinion (held in abeyance pending the outcome of

          this bankruptcy case) dismissing key claims asserted by the LP Plaintiffs on behalf of the

          Equity Interest holders and the Debtors.        As indicated in that opinion, there is a

          potentially dispositive statute of limitations defense even for the claims that survived the

          motion to dismiss. In addition, the Debtors have submitted a motion for an order that all

          the claims asserted in the Colorado Action belong to the Debtors, which is being granted

          simultaneously with the Confirmation Order pursuant to separate order, foreclosing the

          putative class claims. These factors weigh in favor of approval of the Global Settlement.

                    (v)   Immediate Recovery Outweighs Possibility of Future Recovery.             The

          Global Settlement results in a settlement payment by PDC to the Debtors’ Estates of over

          $11 million in consideration for a release of all claims held by the Debtors and Equity

          Interest holders that do not elect to opt-out of the releases set forth in section 11.4 of the

          Plan, arising out of, relating to, or connected with the subject matter of the Colorado

          Action and the Chapter 11 Cases. For the reasons set forth in the preceding paragraph,

          there is no guarantee that, at the end of protracted litigation, the Debtors or Equity

          Interest holders would receive an amount any greater than this, and there is a very real

          possibility that they could receive nothing. No party in interest has suggested that it

          would be in the Debtors’ or Equity Interest holders’ best interests to fully litigate the

          claims rather than take advantage of the guaranteed recovery provided under the Plan

          pursuant to the Global Settlement.




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 16
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19             Entered 10/03/19 13:02:13        Page 17 of 33



                    (vi)   Opinions of the Debtors, LP Plaintiffs and Equity Interest Holders. The

          Responsible Party for the Debtors and counsel for the LP Plaintiffs have represented that

          the Global Settlement is in the best interest of the Debtors and the Equity Interest holders.

          As evidenced in the BMC Declaration, the holders of Equity Interests have

          overwhelmingly voted in favor of the Plan, including the Global Settlement and the

          releases therein, and no Equity Interest holder has opted out of the release in section 11.4

          of the Plan. This evidence shows that the Equity Interest holders believe the Global

          Settlement is fair and reasonable, which weighs in favor of approval.

 The performance by the Debtors, the Responsible Party, PDC and the LP Plaintiffs under the

 Global Settlement is authorized, and the parties are directed to consummate the same. The

 Global Settlement is the product of arm’s-length negotiations between the Debtors, PDC and the

 LP Plaintiffs, and has been proposed in good faith, for legitimate business purposes, is supported

 by reasonably equivalent value and fair consideration and reflects the Debtors’ exercise of

 reasonable business judgment. Entry into the Global Settlement and consummation of the same,

 including, but not limited to, the releases set forth in sections 11.3 and 11.4 of the Plan, is in the

 best interests of the Debtors, their estates, their creditors and their Equity Interest holders. The

 Debtors have provided all interested parties with sufficient and adequate notice of, and an

 opportunity to be heard with respect to, the Global Settlement, including, but not limited to, the

 releases set forth in section 11.3 and 11.4 of the Plan. The terms and provisions of the Global

 Settlement, including, but not limited to, the releases set forth in section 11.3 and 11.4 of the

 Plan, meet the requirements of Bankruptcy Rule 9019, as set forth more fully in In re Jackson

 Brewing Co., 624 F.2d 599, 602 (5th Cir. 1980), and In re Cajun Elec. Power Coop., Inc., 119




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 17
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19            Entered 10/03/19 13:02:13       Page 18 of 33



 F.3d 349, 356 (5th Cir. 1997) (quoting In re Foster Mortg. Corp., 68 F.3d 914, 917-18 (5th Cir.

 1995)), and are approved pursuant to this Confirmation Order.

          KK.       The LP Plaintiffs’ Fee Award.     The LP Plaintiffs have made a substantial

 contribution to these Chapter 11 Cases by and through their efforts in negotiating the Global

 Settlement. The LP Plaintiffs’ Fee Award is reasonable and necessary and is hereby approved

 pursuant to this Confirmation Order. The LP Plaintiffs’ Fee Award shall be payable pursuant to

 section 6.2(f) of the Plan.

          LL.       Exemption from Transfer Taxes. Pursuant to section 1146(a) of the Bankruptcy

 Code, the issuance, transfer, or exchange of notes or equity securities under or in connection with

 the Plan, the creation of any mortgage, deed of trust or other security interest, the making or

 assignment of any lease or sublease, or the making or delivery of any deed or other instrument of

 transfer under, in furtherance of, or in connection with the Plan, including any merger

 agreements or agreements of consolidation, deeds, bills of sale, or assignments executed in

 connection with any of the transactions contemplated under the Plan, shall not be subject to any

 stamp, real estate transfer, mortgage recording, or other similar tax.

                     EXECUTORY CONTRACTS AND UNEXPIRED LEASES

          MM. The Debtors have exercised sound business judgment in determining whether to

 assume or reject each of their executory contracts and unexpired leases pursuant to Article IX of

 the Plan. Each assumption or rejection of an executory contract or unexpired lease as provided

 in section 9.1 of the Plan shall be legal, valid, and binding upon the applicable Debtor and all

 non-Debtor counterparties to such contracts or leases, and satisfies the requirements of section

 365 of the Bankruptcy Code including, without limitation, section 365(d)(4).




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 18
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19             Entered 10/03/19 13:02:13         Page 19 of 33



                        EXCULPATIONS, INJUNCTIONS AND RELEASES

          NN.       The Court has jurisdiction under 28 U.S.C. §§ 1334(a) and (b) to approve the

 exculpation, injunctions, stays and releases set forth in section 11.2, 11.3, 11.4 and 11.5 of the

 Plan, as modified herein. Section 105(a) of the Bankruptcy Code permits issuance of the

 injunctions and approval of the releases and injunctions set forth in sections 11.2, 11.3, 11.4 and

 11.5 of the Plan (as modified herein) if, as has been established here based upon the record in the

 Chapter 11 Cases and the evidence presented at the Confirmation Hearing, such provisions (i)

 were integral to the Plan and Global Settlement, and are essential to the formulation and

 implementation of the Plan, as provided in section 1123 of the Bankruptcy Code, (ii) confer

 substantial benefits on the Debtors’ estates, (iii) are fair, equitable and reasonable, and (iv) are in

 the best interests of the Debtors, their estates, and parties in interest. Pursuant to section

 1123(b)(3) of the Bankruptcy Code and Bankruptcy Rule 9019(a), the releases, exculpation, and

 injunctions set forth in the Plan and implemented by this Confirmation Order are fair, equitable,

 reasonable, and in the best interests of the Debtors and their estates, creditors and equity holders.

 The releases of non-Debtors under the Plan are fair to holders of Claims and Equity Interests and

 are necessary to the proposed reorganization. Such releases are given in exchange for and are

 supported by fair, sufficient, and adequate consideration provided by each and all of the parties

 receiving such releases including, but not limited to, PDC. The record of the Confirmation

 Hearing and these Chapter 11 Cases is sufficient to support the releases, exculpation, and

 injunctions provided for in sections 11.2, 11.3, 11.4 and 11.5 of the Plan, as modified herein.

 Accordingly, based upon the record of these Chapter 11 Cases, the representations of the parties,

 and/or the evidence proffered, adduced, and/or presented at the Confirmation Hearing, this Court

 finds that the injunctions, exculpation, and releases set forth in Article XI of the Plan are


 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 19
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19            Entered 10/03/19 13:02:13         Page 20 of 33



 consistent with the Bankruptcy Code and applicable law.             The failure to implement the

 injunctions, exculpation and releases would seriously impair the Debtors’ ability to confirm the

 Plan and reorganize. Further, the Ballot provided to holders of Equity Interests entitled to vote

 on the Plan provided such holders with an opportunity to opt out of the release contained in

 section 11.4 of the Plan. The terms of the Ballot, as reflected by the BMC Declaration, shall

 constitute conclusive proof as to whether any particular holder of an Equity Interest opted out.

 Further, to the extent any holder of an Equity Interest did not return a Ballot, such Equity Interest

 holder is conclusively presumed to have granted the release contained in section 11.4 of the Plan,

 in exchange for the portion of the Settlement Payment(s) to be made to such Equity Interest

 holder pursuant to the terms of the Plan and the Global Settlement. To the extent any holder of

 an Equity Interest properly and correctly opted out of such release, such holder is deemed to

 have not provided the releases contained in section 11.4 of the Plan, and such holder shall retain

 its rights, claims and causes of action (if any); provided however, such holder shall not receive its

 share of the applicable Settlement Payment(s). The amount of the Settlement Payment shall be

 reduced by the amounts that would have been payable to those holders had such holders not

 opted out. 4

                                         OTHER FINDINGS

          OO.       Conditions Precedent to Confirmation. The conditions precedent to confirmation

 set forth in section 10.1 of the Plan have been satisfied.

          PP.       Retention of Jurisdiction. This Court may properly retain, and if appropriate,

 shall exercise jurisdiction over the matters set forth in Article XII of the Plan and section 1142 of

 the Bankruptcy Code.

 4
  As set forth in the BMC Declaration and in the record at the Confirmation Hearing, no Equity Interest
 holders opted out of the third party releases.

 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 20
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19              Entered 10/03/19 13:02:13       Page 21 of 33



          QQ.       Objections. All parties have had a full and fair opportunity to file objections to

 confirmation of the Plan and to litigate any such objections.

                    THE PLAN SATISFIES CONFIRMATION REQUIREMENTS

          RR.       Based upon the foregoing, the Plan satisfies the requirements for confirmation set

 forth in section 1129 of the Bankruptcy Code and shall be confirmed.

 ACCORDINGLY, IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:

          1.        Confirmation. The Plan, as modified hereby, shall be, and hereby is, confirmed

 pursuant to section 1129 of the Bankruptcy Code.

          2.        Solicitation and Notice. Notice of the Confirmation Hearing and the solicitation

 of votes on the Plan complied with the terms of the Disclosure Statement Order, were

 appropriate and satisfactory based upon the circumstances of the Debtors’ Chapter 11 Cases, and

 were in compliance with the provisions of the Bankruptcy Code, the Bankruptcy Rules, and the

 Local Rules.

          3.        Objections. All objections to the Plan not otherwise withdrawn at or prior to the

 Confirmation Hearing are overruled for the reasons articulated by the Court on the record at the

 Confirmation Hearing.

          4.        Binding Effect.   Except as otherwise provided in section 1141(d)(3) of the

 Bankruptcy Code and subject to the occurrence of the Effective Date, on and after the

 Confirmation Date, the provisions of the Plan shall bind any holder of a Claim against or Equity

 Interest in the Debtors and such holder’s respective successors and assigns, whether or not such

 Claim or Equity Interest of such holder is impaired under the Plan and whether or not such

 holder has accepted the Plan.




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 21
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19              Entered 10/03/19 13:02:13          Page 22 of 33



          5.        Plan Classification Controlling. The classification of Claims and Equity Interests

 for purposes of the distributions to be made under the Plan shall be governed solely by the terms

 of the Plan. The classifications set forth on the Ballots submitted in connection with voting on

 the Plan: (a) were solely for purposes of voting to accept or reject the Plan; (b) do not necessarily

 represent, and in no event shall be deemed to modify or otherwise affect, the actual classification

 of such Claims and Equity Interests under the Plan for distribution purposes; and (c) shall not be

 binding on the Debtors for any purpose other than voting on the Plan.

          6.        Distribution Under the Plan. All distributions under the Plan shall be made in

 accordance with Article VII of the Plan.

          7.        Vesting of Assets (11 U.S.C. § 1141(b), (c)). As set forth in section 11.1 of the

 Plan, as of the Effective Date, pursuant to sections 1141(b) and (c) of the Bankruptcy Code, all

 property of the Debtors’ Estates shall vest in the applicable Post-Confirmation Debtor, free and

 clear of all Claims, Liens, encumbrances, charges, and other interests, except as provided in the

 Plan or this Confirmation Order. The vesting, on the Effective Date, of the property of the

 Debtors’ estates in the Post-Confirmation Debtors does not constitute a voidable transfer under

 the Bankruptcy Code or applicable non-bankruptcy law.

          8.        Dissolution of the Debtors. Upon the distribution and disposition of all assets of

 the Debtors’ Estates pursuant to the Plan, the Debtors shall be deemed dissolved for all purposes,

 without the necessity for any further actions to be taken by or on behalf of the Debtors or

 payments to be made in connection therewith; provided, however, that the Responsible Party

 shall file with the appropriate state authority(ies) a certificate of dissolution, if necessary.




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 22
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19                Entered 10/03/19 13:02:13    Page 23 of 33



          9.        Notice of Confirmation Date and Effective Date.

                    (a)       Notice of Entry of Confirmation Order. Within five (5) Business Days

 after the Confirmation Date, the Debtors shall mail to all parties in interest in these Chapter 11

 Cases notice of (i) the entry of this Confirmation Order and (ii) the last date to file (A) requests

 for payment of Administrative Expense Claims pursuant to section 2.1 of the Plan and Fee

 Claims pursuant to section 2.2 of the Plan, (B) Claims arising from the rejection of any executory

 contracts and unexpired leases pursuant to section 9.1 of the Plan, and (C) motions seeking

 allowance of Claims arising under section 506(b) of the Bankruptcy Code.

                    (b)       Notice of Effective Date.    Within five (5) Business Days after the

 Effective Date, the Debtors shall mail to all parties in interest in these Chapter 11 Cases notice of

 the occurrence of the Effective Date.

          10.       Administrative Expense Claims.

                    (a)       Filing.    Except as otherwise provided in the Plan, all holders of

 Administrative Expense Claims arising from the Petition Dates through the Effective Date, other

 than (i) holders of LP Plaintiffs’ Substantial Contribution Claims and (ii) Professional Persons

 holding Fee Claims, shall file with the Court a request for payment of such Claims within

 fourteen (14) days after the Effective Date. Any such request shall, at a minimum, set forth (i)

 the name of the holder of the Administrative Expense Claim, (ii) the amount of the

 Administrative Expense Claim, and (iii) the basis for the Administrative Expense Claim.

 Requests shall be promptly served on the following parties via electronic mail: (i) counsel to the

 Debtors, Gray Reed & McGraw, LLP, Attn: Jason S. Brookner (jbrookner@grayreed.com) and

 Lydia R. Webb (lwebb@grayreed.com) , (ii) counsel to PDC Energy, Inc., Hunton Andrews

 Kurth      LLP,      Attn:      Robin    Russell   (rrussell@huntonak.com)   and   Joseph    Rovira


 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 23
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19           Entered 10/03/19 13:02:13        Page 24 of 33



 (josephrovira@huntonak.com) and Irell & Manella LLP, Attn: Charles Elder (celder@irell.com);

 and (iii) counsel to the LP Plaintiffs, The Law Office of Mark A. Weisbart, Attn: Mark A.

 Weisbart (mark@weisbartlaw.net) and Foley Bezek Behle & Curtis, LLP, Attn: Thomas G.

 Foley (tfoley@foleybezek.com).

                    (b)   Allowance. An Administrative Expense Claim for which a request for

 payment has been timely filed shall become an Allowed Administrative Expense Claim unless an

 objection is filed by the date that is twenty-one (21) days after such Administrative Expense

 Claim is filed. If an objection is timely filed, the Administrative Expense Claim in question shall

 become an Allowed Administrative Expense Claim only to the extent so Allowed by Final Order

 of this Court.

                    (c)   Payment.   Allowed Administrative Expense Claims shall be paid in

 accordance with and pursuant to section 2.1(c) of the Plan.

          11.       Fee Claims.   Every Professional Person holding a Fee Claim that has not

 previously been the subject of a final fee application and accompanying Court order shall file a

 final application for payment of fees and reimbursement of expenses no later than the date that is

 fourteen (14) days after the Effective Date; provided, however, that upon confirmation of the

 Plan, counsel to the LP Plaintiffs shall be entitled to payment of the LP Plaintiffs’ Fee Award

 pursuant to section 6.2(f) of the Plan and shall not be required to submit a fee application except

 as expressly provided therein. Any such final fee application shall conform to and comply with

 all applicable rules and regulations contained in the Bankruptcy Code, the Bankruptcy Rules and

 the Local Rules. The last date to object to any final fee application shall be the twenty-first

 (21st) day after such fee application has been filed with the Bankruptcy Court. All final fee

 applications shall be set for hearing on the same day, as the Court’s calendar permits, after


 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 24
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19             Entered 10/03/19 13:02:13       Page 25 of 33



 consultation with counsel to the Debtors. Allowed Fee Claims shall be paid in accordance with

 and pursuant to section 2.2 of the Plan.

          12.       Record Date for Distributions. The Distribution Record Date shall be August 26,

 2019. Neither the Debtors nor the Disbursing Agent shall have any obligation to recognize any

 transfer of any Claims or Equity Interests after the Distribution Record Date and shall be entitled

 instead to recognize for all purposes under the Plan and this Confirmation Order, including to

 effect distributions under the Plan, only those record holders stated on the transfer ledgers or

 registers maintained by the Debtors as of the close of business on the Distribution Record Date.

          13.       Unclaimed Distributions. If any distribution to the holder of an Allowed Claim or

 Allowed Equity Interest is returned as undeliverable, no further distributions to such holder shall

 be made unless and until the Debtors or PDC are notified of such holder’s then-current address,

 at which time all missed distributions shall be made to such holder without interest; provided,

 however, that such distributions shall be deemed unclaimed property under section 347(b) of the

 Bankruptcy Code at the expiration of one hundred twenty (120) days after the date of the

 distribution in question. After such 120th day, and notwithstanding any applicable federal or

 state escheat, abandoned, or unclaimed property laws to the contrary (i) all unclaimed property or

 interest in property in respect of the distribution in question shall revert to the respective Debtor

 from which it came and thereafter be distributed Pro Rata to the holders of that Debtor’s Allowed

 Claims and Allowed Equity Interests in accordance with the terms of the Plan, and (ii) the Claim

 or Equity Interest of any holder with respect to such unclaimed property or interest in property

 shall be discharged and forever barred.




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 25
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19             Entered 10/03/19 13:02:13       Page 26 of 33



          14.       Assumption or Rejection of Executory Contracts and Unexpired Leases.

                    (a)    General. Pursuant to section 9.1 of the Plan, except as otherwise provided

 in the Plan or in any contract, instrument, release, indenture or other agreement or document

 entered into in connection with the Plan, each Debtor is hereby deemed to have rejected each

 executory contract and unexpired lease to which it is a party, unless such contract or lease (i) was

 previously assumed, assumed and assigned, or rejected by the Debtor pursuant to an order of the

 Court, (ii) previously expired or terminated pursuant to its own terms, (iii) is the subject of a

 motion to assume, assume and assign, or reject filed by the Debtors on or before the

 Confirmation Date. This Confirmation Order shall constitute approval, pursuant to sections

 365(a) and 1123(b) of the Bankruptcy Code, of the assumption or rejection of executory

 contracts and unexpired leases as described above upon the occurrence of the Effective Date.

 Such assumption or rejection shall be legal, valid, and binding upon the applicable Debtor and all

 non-Debtor counterparties to such contracts or leases, and satisfies the requirements of section

 365 of the Bankruptcy Code including, without limitation, section 365(d)(4).

                    (b)    Bar Date for Rejection Damage Claims. All Claims arising out of the

 rejection of executory contracts or unexpired leases pursuant to the Plan must be filed with the

 Court and served upon counsel to the Debtors no later than thirty (30) days after the earlier of (i)

 the date of entry of a Court order (including this Confirmation Order) approving such rejection

 or (ii) the Effective Date. Any rejection Claims not filed within such time shall be forever barred

 from assertion against the Debtors, their Estates and their property.

          15.       General Authorization. Upon the Effective Date, all action contemplated under

 the Plan shall be deemed authorized and approved in all respects. All matters provided for in the

 Plan involving the structure of the Debtors, and any action required by or in connection with the


 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 26
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19            Entered 10/03/19 13:02:13        Page 27 of 33



 Plan, shall be deemed to have occurred and shall be in effect, without any requirement of further

 action by any person or entity.

          16.       Global Settlement. The Global Settlement between the Debtors, PDC and the LP

 Plaintiffs is hereby approved, for the reasons stated above. The parties are authorized and

 directed to take such other actions as may be necessary to effectuate the same, and perform all

 obligations contemplated thereby. Pursuant to sections 105 and 363 of the Bankruptcy Code, on

 the Effective Date, the transfer of the Purchased Assets from the Debtor to PDC pursuant to the

 Global Settlement shall be free and clear of all liens, claims and interests to fullest extent

 allowable under applicable law. PDC has entered into the transactions contemplated by the

 Global Settlement in good faith, and is a good faith purchaser of the Purchased Assets as that

 term is used in section 363(m) of the Bankruptcy Code and, accordingly, the reversal or

 modification on appeal of the authorization provided herein of the transfer of the Purchased

 Assets shall not affect the validity of the sale or the transfer of the Purchased Assets to PDC free

 and clear of all liens, claims and interests, unless such authorization is duly stayed before closing

 of such transfer pending any appeal. PDC is entitled to all the protections afforded by section

 363(m) of the Bankruptcy Code, and PDC proceeded in good faith in all respects in connection

 with the sale of the Purchased Asses and these chapter 11 cases generally.

          17.       Payment of Statutory Fees. All fees pursuant payable under 28 U.S.C. § 1930

 shall be paid on the Effective Date and thereafter, as appropriate.

          18.       Governmental Approvals Not Required. This Confirmation Order shall constitute

 all approvals and consents required, if any, by the laws, rules, and regulations of any state or any

 other governmental authority with respect to the implementation or consummation of the Plan




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 27
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19             Entered 10/03/19 13:02:13      Page 28 of 33



 and any documents, instruments, or agreements, and any amendments or modifications thereto,

 including, but not limited to, the transfer of the Purchased Assets to PDC.

          19.       Filing and Recording. This Confirmation Order (a) is and shall be effective as a

 determination that, on the Effective Date, all Claims and Equity Interests existing prior to such

 date have been unconditionally released, discharged, and terminated, except as otherwise

 provided in the Plan, and (b) is and shall be binding upon and shall govern the acts of all entities

 including, without limitation, all filing agents, filing officers, title agents, title companies,

 recorders of mortgages, recorders of deeds, registrars of deeds, administrative agencies,

 governmental departments, secretaries of state, federal, state, and local officials, and all other

 persons and entities who may be required, by operation of law, the duties of their office, or

 contract, to accept, file, register, or otherwise record or release any document or instrument.

 Each and every federal, state, and local government agency is hereby directed to accept any and

 all documents and instruments necessary, useful, or appropriate (including Uniform Commercial

 Code financing statements) to effectuate, implement, and consummate the transactions

 contemplated by the Plan and this Confirmation Order without payment of any recording tax,

 stamp tax, transfer tax, or similar tax imposed by state or local law including, but not limited to,

 the transfer of the Purchased Assets to PDC.

          20.       Exemption from Transfer Taxes. Pursuant to section 1146(a) of the Bankruptcy

 Code, the issuance, transfer, or exchange of notes or equity securities under or in connection with

 the Plan, the creation of any mortgage, deed of trust or other security interest, the making or

 assignment of any lease or sublease, or the making or delivery of any deed or other instrument of

 transfer under, in furtherance of, or in connection with the Plan, including any merger

 agreements or agreements of consolidation, deeds, bills of sale, or assignments executed in


 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 28
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19               Entered 10/03/19 13:02:13         Page 29 of 33



 connection with any of the transactions contemplated under the Plan, shall not be subject to any

 stamp, real estate transfer, mortgage recording, or other similar tax.            All sale transactions

 consummated by the Debtors and approved by the Court on and after the Petition Dates through

 and including the Effective Date, including the transfers effectuated under the Plan, the sale by

 the Debtors of owned property pursuant to section 363(b) of the Bankruptcy Code, and the

 assumption, assignment, and sale by the Debtors of unexpired leases of non-residential real

 property pursuant to section 365(a) of the Bankruptcy Code, shall be deemed to have been made

 under, in furtherance of, or in connection with the Plan and, thus, shall not be subject to any

 stamp, real estate transfer, mortgage recording, or other similar tax.

          21.       Exculpation, Releases and Injunctions. The exculpations, releases and injunctions

 contained in sections 11.2, 11.3, 11.4 and 11.5 of the Plan are hereby approved, as modified

 herein. As set forth on the record at the Confirmation Hearing:

                    (a)    Section 11.2 of the Plan is hereby modified to read as follows, with

 additions shown in double underline font, and deletions shown in strikethrough font:

                    Exculpation. Neither the Debtors, the Responsible Party, PDC, the LP Plaintiffs,
                    nor any of their respective present or former members, managers, officers,
                    directors, employees, equity holders, partners, affiliates, funds, advisors, attorneys
                    or agents, each in their capacity as fiduciary to the Debtors, or any of their
                    predecessors, successors or assigns, shall have or incur any liability to any holder
                    of a Claim or an Equity Interest, or any other party-in-interest, or any of their
                    respective agents, employees, equity holders, partners, members, affiliates, funds,
                    advisors, attorneys or agents, or any of their successors or assigns, for any act or
                    omission in connection with, relating to, or arising out of the administration of the
                    Chapter 11 Cases, the negotiation and pursuit of approval of the Disclosure
                    Statement, the preparation of the Plan, the solicitation of acceptances of the Plan,
                    the pursuit of confirmation of the Plan, the funding of the Plan, the consummation
                    of the Plan, or the administration of the Plan or the property to be distributed
                    under the Plan, and shall be deemed to have acted in good faith in connection
                    therewith and entitled to the protections of section 1125(e) of the Bankruptcy
                    Code. Notwithstanding anything to the contrary contained in the Plan, this

 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 29
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19               Entered 10/03/19 13:02:13       Page 30 of 33



                    section 11.2 shall not exculpate any party from any liability based upon actual
                    fraud, gross negligence or willful misconduct. For the avoidance of doubt, nothing
                    in the foregoing should be interpreted to limit or impair the effect of the releases
                    in section 11.3 and 11.4 of the Plan.

                    (b)    Section 11.5(a) of the Plan is hereby modified to read as follows, with

 additions shown in double underline font, and deletions shown in strikethrough font:

                    Injunction and Stay. (a) Except as otherwise expressly provided in the Plan, all
                    Persons or entities who have held, hold, or may hold Claims against or Equity
                    Interests in any Debtor are permanently enjoined, from and after the Effective
                    Date, from (i) commencing or continuing in any manner any action or other
                    proceeding of any kind on any such Claim or Equity Interest against any Post-
                    Confirmation Debtor or other Person or entity released, discharged or exculpated
                    hereunder, (ii) the enforcement, attachment, collection or recovery by any manner
                    or means of any judgment, award, decree or order against any Post-Confirmation
                    Debtor Person or entity released or exculpated hereunder with respect to any
                    such Claim or Equity Interest, (iii) creating, perfecting or enforcing any
                    encumbrance of any kind against any Post-Confirmation Debtor Person or entity
                    released or exculpated hereunder, or against the property or interests in property
                    of any Post-Confirmation Debtor Person or entity released or exculpated
                    hereunder, as applicable with respect to any such Claim or Equity Interest, (iv)
                    asserting any right of setoff, subrogation or recoupment of any kind against any
                    obligation due from any Post-Confirmation Debtor Person or entity released or
                    exculpated hereunder, or against the property or interests in property of any Post-
                    Confirmation Debtor Person or entity released or exculpated hereunder with
                    respect to any such Claim or Equity Interest, and (v) pursuing any Claim released
                    pursuant to section 11.4 hereof; provided however, the foregoing does not affect
                    Persons who have validly opted-out of the third party release in section 11.4 of the
                    Plan from pursuing any claims that who would otherwise be covered by section
                    11.4 of the Plan.

          22.       Government Carve-out.       Nothing in this Confirmation Order or the Plan

 discharges, releases, precludes, or enjoins: (a) any liability to any Governmental Unit that is not a

 Claim; (b) any Claim of a Governmental Unit arising on or after the Effective Date; (c) any

 police or regulatory liability to a Governmental Unit on the part of any Person as the owner,

 permittee, or operator of property after the Effective Date; or (d) any liability to a Governmental

 Unit on the part of any Person other than the Debtors. Nor shall anything in this Confirmation

 Order or the Plan enjoin or otherwise bar a Governmental Unit from asserting or enforcing,

 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 30
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19            Entered 10/03/19 13:02:13         Page 31 of 33



 outside this Court, any liability described in the preceding sentence. Nor shall anything in this

 Confirmation Order or the Plan divest any tribunal of any jurisdiction to adjudicate any claim,

 liability, or defense described in this paragraph of the Confirmation Order.

          23.       Conditions to Effective Date. The Plan shall not become effective unless and

 until the conditions set forth in Article X of the Plan have been satisfied or waived pursuant to

 section 10.2 and 10.3 of the Plan.

          24.       Retention of Jurisdiction. Upon the Effective Date, the Bankruptcy Court may

 properly retain, and if appropriate, shall exercise jurisdiction over the matters set forth in Article

 XII of the Plan and section 1142 of the Bankruptcy Code.

          25.       Appeal of the Confirmation Order. Except as otherwise provided herein, if any

 provision of this Confirmation Order is hereafter reversed, modified, vacated, or stayed by

 subsequent order of this Court or any other court, such reversal, stay, modification or vacatur

 shall not affect the validity or enforceability of any act, obligation, indebtedness, liability,

 priority, or lien incurred or undertaken by the Debtors or Disbursing Agent prior to the effective

 date of such reversal, stay, modification, or vacatur.        Notwithstanding any reversal, stay,

 modification, or vacatur of this Confirmation Order, any act or obligation incurred or undertaken

 pursuant to, or in reliance on, this Confirmation Order prior to the effective date of such reversal,

 stay, modification, or vacatur shall be governed in all respects by the provisions of this

 Confirmation Order and the Plan or any amendments or modifications thereto, and shall remain

 binding. For the avoidance of doubt, and as set forth in the Plan, the reversal, stay, vacatur or

 modification of the releases set forth in sections 11.3 and 11.4 of the Plan shall result in a failure

 of the remainder of the Plan.




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 31
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19           Entered 10/03/19 13:02:13        Page 32 of 33



          26.       Conflicts Between Confirmation Order and Plan.     The failure to specifically

 include any particular provision of the Plan in this Confirmation Order shall not diminish the

 effectiveness of such provision, it being the intent of the Court that the Plan is confirmed in its

 entirety and incorporated herein by this reference.        The provisions of the Plan and this

 Confirmation Order shall be construed in a manner consistent with each other so as to effect the

 purposes of each; provided, however, that in the event of any inconsistency among the Plan, the

 Disclosure Statement, any exhibit or schedule to the Disclosure Statement, the provisions of the

 Plan shall govern. In the event of any inconsistency between the Plan and this Confirmation

 Order, the Confirmation Order shall govern. The provisions of this Confirmation Order are

 integrated with each other and are nonseverable and mutually dependent unless expressly stated

 by further order of the Court.

          27.       Authorization to Consummate Plan/No Stay. Notwithstanding Bankruptcy Rule

 3020(e), 6004(g), 6006(d), 7062 or otherwise, but subject to Article X of the Plan, the Debtors

 are authorized to consummate the Plan upon entry of this Confirmation Order, and the

 Confirmation Order shall take effect on the date hereof.

                                      ### END OF ORDER ###




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 32
 4841-9958-4166.3
Case 18-33513-sgj11 Doc 271 Filed 10/03/19       Entered 10/03/19 13:02:13    Page 33 of 33



 Submitted by:

 GRAY REED & McGRAW LLP

   Jason S. Brookner
   Texas Bar No. 24033684
   Lydia R. Webb
   Texas Bar No. 24083758
   Amber M. Carson
   Texas Bar No. 24075610
 1601 Elm Street, Suite 4600
 Dallas, Texas 75201
 Telephone: (214) 954-4135
 Facsimile: (214) 953-1332
 jbrookner@grayreed.com
 lwebb@grayreed.com
 acarson@grayreed.com

 COUNSEL TO THE DEBTORS




 FINDINGS OF FACT, CONCLUSIONS OF LAW AND ORDER CONFIRMING DEBTORS’ AMENDED
 JOINT CHAPTER 11 PLAN – PAGE 33
 4841-9958-4166.3
